UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7205


JOVON DAVIS,

                Plaintiff – Appellant,

          v.

STEVE CLEAR, Director of Abingdon         Regional   Jail;   MANDI
SMITH, Mental Health Specialist,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:15-cv-00331-JLK-RSB)


Submitted:   January 30, 2017             Decided:   February 9, 2017


Before AGEE and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jovon Davis, Appellant Pro Se. John Chadwick Johnson, FRITH,
ANDERSON & PEAKE, PC, Roanoke, Virginia; Mary Hutcheson Priddy,
GOODMAN ALLEN DONNELLY, PLLC, Glen Allen, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jovon   Davis      appeals     the    district      court’s      order     granting

defendants’     motions        to   dismiss       and   for     summary     judgment    and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                We

have     reviewed      the     record       and    find        no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Davis    v.      Clear,    No.    7:15-cv-00331-JLK-RSB           (W.D.     Va.

Aug. 23,    2016).        We     dispense     with      oral    argument     because    the

facts    and   legal      contentions        are   adequately        presented     in   the

materials      before     this      court    and   argument         would   not   aid   the

decisional process.

                                                                                  AFFIRMED




                                              2